Appeal from an award made under the Workmen’s Compensation Law which increased a previous award for facial disfigurement from the sum of $500 to the sum of $1,000. The record presented is extremely scanty and leaves much to be desired. The compensation board undoubtedly had continuing jurisdiction and the award could have been changed if there was any substantial proof of a change in conditions (Workmen’s Compensation Board, § 22). The record is barren of such proof. There is nothing whatever to indicate that the referee who saw claimant on October 3, 1951, had any knowledge of how the claimant looked in September, 1944; and claimant himself gave no testimony as to any change in facial disfigurement. Award reversed on the law, with costs to the Special Fund and against the Workmen’s Compensation Board, and the matter remitted to the Workmen’s Compensation Board for such further action as it may be advised. Foster, P. J., Brewster,-Bergan and Halpern, JJ., concur.